Citation Nr: 1728108	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for a thoracolumbar spine strain.

3.  Entitlement to service connection for a cervical spine disability, claimed as an upper back condition involving the left and right shoulders.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board recognizes that entitlement to a TDIU was previously denied by the RO in an unappealed July 2013 rating decision.  However, since that time, including during his October 2016 hearing, the Veteran has reported that he is unable to work due to his service-connected PTSD and spine disabilities.  As such, the Board finds that the issue of entitlement to a TDIU is also properly on appeal, as it had previously been raised by the record as part-and-parcel of an increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The title page has been updated accordingly.

As a final preliminary matter, the Board recognizes that in February 2017, the Veteran filed a notice of disagreement (NOD) at the RO concerning the issues of entitlement to service connection for residuals of a tonsillectomy and rhinitis, as shown in the electronic claims file (VBMS).  Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for tonsillectomy residuals and rhinitis will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for a cervical spine disability, increased ratings for thoracic spine and PTSD disabilities, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is at least as likely as not proximately due to medication use to treat a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has sleep apnea that began during service, to include as a result of a motor vehicle accident therein.  Following review of the evidence of record, and after resolving all doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted, not on a direct basis, but as secondary to service-connected disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2016).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

As an initial matter, the Board notes that the Veteran has a current diagnosis of sleep apnea.  Following a March 2014 sleep study, the Veteran was diagnosed with both central sleep apnea and obstructive sleep apnea.  Notably, the physician who performed the sleep study found that the Veteran's sleep apnea is mostly central apnea and that the central apnea is probably related to medications, and specifically, opioids.  The physician noted that the Veteran's central sleep apnea would best be ameliorated by a reduction and eventual elimination of opioid medications, if possible.  

The Board finds the March 2014 opinion to be probative as it was based upon examination of the Veteran, and a review of relevant medical records, including a past sleep study in 2010, which was normal.  Moreover, the opinion is generally consistent with the evidence of record showing that the Veteran has been prescribed opioid pain medication to treat pain from his service-connected orthopedic disabilities.  Significantly, there is no contrary opinion of record addressing secondary service connection.  While the Veteran underwent a VA examination in October 2010, as noted, the sleep study at that time was normal and therefore no etiological opinion was offered.
 
Thus, in light of the March 2014 opinion and the Veteran's VA treatment records, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's central sleep apnea is related to medication used to treat pain caused by his service-connected knee disabilities.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.310 (2016). 


ORDER

Service connection for central sleep apnea is granted.


REMAND

The Board finds that remand is required of the Veteran's remaining claims of entitlement to service connection for a cervical spine/bilateral shoulder disability, increased ratings for PTSD and a thoracic spine disability, and a TDIU, for further development.

Initially, the Veteran testified in October 2016 that his PTSD and thoracic spine disabilities have worsened since they were last evaluated by VA in, respectively March 2012 and October 2010.  Given his testimony, and the fact that it has been over five years since the Veteran's PTSD was last evaluated and nearly seven years since the spine was evaluated, the Board finds that new examinations are necessary.   Additionally, as the Veteran claims unemployability due to his PTSD and spine disabilities, the examiner should address the impact of those disabilities on his occupational functioning.

Additionally, it appears that there are outstanding relevant treatment records related to the Veteran's claims.  Initially, no VA treatment records dating since March 2013 have been associated with the claims file, with the exception of a March 2014 sleep study report submitted by the Veteran himself.  That report evidences ongoing treatment of the Veteran for which there are no associated records.  As it appears that the Veteran has continued to receive VA treatment since March 2013, updated records should be obtained from all relevant facilities.  The Board notes that while the Veteran was initially treated in Hawaii, in December 2013 and March 2014, his treatment was in Florida through the Tampa VAMC.  

Furthermore, the ongoing VA treatment notes reference treatment of the Veteran at Tripler Army Medical Center, including treatment of the cervical spine in July 2011.  Those records have not been obtained.  The Veteran has also reported receiving private chiropractic treatment and private psychological treatment during the period on appeal.  However, it does not appear that all of the relevant treatment records have been obtained.  In this regard, in an August 2011 statement, a private psychologist reported that he had treated the Veteran seven times since March 2011 for mental health problems.  However, no records of that treatment have been obtained.  Similarly, a November 2011 report of private chiropractic treatment indicates the Veteran to be an established patient; however, no other private chiropractic treatment records appear in the record.  

Thus, on remand, efforts should be made to obtain all outstanding VA and private treatment records.  38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Next, concerning the Veteran's cervical spine service connection claim, the Board finds that a new examination and medical opinion are necessary.  Initially, the Board recognizes that in November 2016, a private chiropractor provided an opinion that the Veteran sustained chronic type injuries, presumably to include his claimed neck/bilateral shoulder condition, diagnosed as cervicobrachial syndrome, that are causally related to the chronic loads placed upon his body during his time as a Marine.  However, for a number of reasons, the Board finds that opinion to be insufficient to establish service connection, foremost because it was based on the Veteran's self-reported history, including an onset of symptoms in 2007, which is not supported by the record.  

In this regard, STRs are silent for shoulder or neck complaints, and the Veteran's affirmatively denied shoulder pain on his March 2009 separation examination.  He further failed to report any neck or shoulder problems when clarifying his positive responses of joint and back pain at separation.  While the Veteran has reported that he did not seek treatment for those neck/shoulder symptoms in service, the Board finds it noteworthy that during his March 2009 separation examination, he reported low back problems and specifically reported at that time that, though he had those symptoms, he did not seek treatment for them during his service.  Thus, it seems likely that had the Veteran also experienced neck and shoulder problems during service for which he did not seek treatment, he would have similarly reported it during his March 2009 separation examination, as he did with the lower back problems.  The Board also notes that, as the November 2016 private chiropractor does not appear to have reviewed the Veteran's claims file, there is no consideration of relevant post-service evidence, including normal imaging of the shoulders and cervical spine in October 2010,  the Veteran's post-service work performing heavy lifting, various post-service incidents causing injury to the neck and shoulders including injury from pushups, a motor vehicle accident, and heavy lifting at work, and postural contribution.   Thus, the November 2016 opinion cannot serve to establish service connection.

Nevertheless, the Board finds that a new opinion is necessary.  While in October 2013, a VA examiner opined that the Veteran's bilateral shoulder strain was not caused by service or secondary to his upper back condition/thoracolumbar strain, it is unclear whether the examiner considered whether the thoracolumbar strain aggravates the Veteran's bilateral shoulder strain.  In this regard, secondary service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As it is unclear whether the examiner considered aggravation, remand for an additional opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

Finally, with respect to the TDIU claim, the Veteran last submitted an application with employment information in August 2012.  However, during his October 2016 Board hearing, he testified as to more recent employment.  Thus, on remand, he should provide updated information on his employment history.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to file an updated VA Form 21-8940 detailing his work history throughout the appeal period.

2.  Obtain any outstanding VA treatment records dating from May 2009 from any VA facility where the Veteran has received treatment since service, including treatment through the VA Pacific Islands Health Care Center, the Bay Pines VA Healthcare System or North Florida/South Georgia Veterans Health System, and, if appropriate, any VA medical facilities in Washington and New York states. 

In addition, obtain copies of any other relevant records viewable in CPRS Tools, Vista Imaging, or any similar viewing tool, to include reports of any relevant sleep studies and scanned private records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Ask the Veteran to identify any treatment received for his disabilities on appeal since service, to include (1) psychological treatment from Antonio Gino, Ph.D., CSAC, from March 2011; (2) chiropractic treatment from Samuel Aprile, D.C., and Aprile Chiropractic and Wellness from November 2016; (3) chiropractic treatment from Joseph G. Morelli Jr., D.C., both prior to and since November 2011; (4) Tripler Army Medical Center since May 2009; and, (5) any private medical providers who have recently treated him for his mental health, back, neck, and/or shoulders.  

After securing any necessary releases, the AOJ should request any relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his thoracic spine disability and the etiology of his cervical spine/bilateral shoulder condition.  The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

For the thoracolumbar spine, range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since May 2009) of the thoracolumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing. 

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's thoracic spine disability.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's thoracic spine disability, including the effect of the disability on his occupational and daily functioning.  The examiner should also specifically comment on the degree to which the Veteran's thoracolumbar strain would impair his ability to be employed.

For the upper back involving the shoulders, the examiner should diagnose all current disabilities found.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from May 2009 onward.  The upper back/shoulder disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of bilateral shoulder sprain, cervicobrachial syndrome, segmental dysfunction of the cervical spine, cervical sprain/strain, cervical spondylosis, and cervical brachial radiculitis.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that cervical segmental dysfunction is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

Then, for any diagnosed disorder, please provide the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the disorder first manifested during or was otherwise caused by his service, to include heavy lifting or carrying therein, or as a result of a motor vehicle accident in which the Veteran sustained an injury to the face from his machine gun.

(b)  If not directly related to service, is it at least as likely as not (50 percent probability or more) that the disorder was caused by his service-connected thoracolumbar strain? Please explain why or why not.

(c) If not caused by service or the thoracolumbar strain, is it at least as likely as not (50 percent probability or more) that the disorder has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the thoracolumbar strain? Please explain why or why not.  

If you find that any upper back/bilateral shoulder disorder has been permanently worsened beyond normal progression (aggravated), please attempt to quantify the degree of aggravation beyond the baseline level of disability.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Then, schedule the Veteran for a VA PTSD examination to address the current nature and severity of his PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.  

The examiner should also comment on the degree to which the Veteran's service-connected PTSD affects his overall occupational and social functioning and his ability to obtain and maintain employment.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims of entitlement to service connection for the upper back/bilateral shoulder disability, increased ratings for PTSD and a thoracolumbar sprain, and entitlement to a TDIU. If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


